 
 
I 
108th CONGRESS
2d Session
H. R. 5290 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Sam Johnson of Texas (for himself, Mr. Boehner, Mr. George Miller of California, Mr. Portman, and Mr. Andrews) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title I of the Employee Retirement Income Security Act of 1974 and the Internal Revenue Code of 1986 to provide a reasonable correction period for certain security and commodity transactions under the prohibited transaction rules. 
 
 
1.Correction period for certain transactions involving securities and commodities
(a)Amendment of Employee Retirement Income Security Act of 1974Section 408(b) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1108(b)) is amended by adding at the end the following new paragraph:

(14)
(A)Except as provided in subparagraphs (B) and (C), a transaction described in section 406(a) in connection with the acquisition, holding, or disposition of any security or commodity, if the transaction is corrected before the end of the correction period.
(B)Subparagraph (A) does not apply to any transaction between a plan and a plan sponsor or its affiliates that involves the acquisition or sale of an employer security (as defined in section 407(d)(1)) or the acquisition, sale, or lease of employer real property (as defined in section 407(d)(2)).
(C)In the case of any fiduciary or other party in interest (or any other person knowingly participating in such transaction), subparagraph (A) does not apply to any transaction if, at the time the transaction occurs, such fiduciary or party in interest (or other person) knew (or reasonably should have known) that the transaction would (without regard to this paragraph) constitute a violation of section 406(a).
(D)For purposes of this paragraph, the term correction period means, in connection with a fiduciary or party in interest (or other person knowingly participating in the transaction), the 14-day period beginning on the date on which such fiduciary or party in interest (or other person) discovers, or reasonably should have discovered, that the transaction would (without regard to this paragraph) constitute a violation of section 406(a).
(E)For purposes of this paragraph—
(i)The term security has the meaning given such term by section 475(c)(2) of the Internal Revenue Code of 1986 (without regard to subparagraph (F)(iii) and the last sentence thereof).
(ii)The term commodity has the meaning given such term by section 475(e)(2) of such Code (without regard to subparagraph (D)(iii) thereof).
(iii)The term correct means, with respect to a transaction, to undo the transaction to the extent possible, but in any case to make good to the plan or affected account any losses resulting from the transaction and to restore to the plan or affected account any profits made through the use of assets of the plan..
(b)Amendment of Internal Revenue Code of 1986
(1)In generalSubsection (d) of section 4975 of the Internal Revenue Code of 1986 (relating to exemptions) is amended by striking or at the end of paragraph (14), by striking the period at the end of paragraph (15) and inserting , or, and by adding at the end the following new paragraph:

(16)except as provided in subsection (f)(7), a transaction described in subparagraph (A), (B), (C), or (D) of subsection (c)(1) in connection with the acquisition, holding, or disposition of any security or commodity, if the transaction is corrected before the end of the correction period..
(2)Special rules relating to correction periodSubsection (f) of section 4975 of such Code (relating to other definitions and special rules) is amended by adding at the end the following new paragraph:

(7)Correction period
(A)In generalFor purposes of subsection (d)(16), the term correction period means the 14-day period beginning on the date on which the disqualified person discovers, or reasonably should have discovered, that the transaction would (without regard to this paragraph and subsection (d)(16)) constitute a prohibited transaction.
(B)Exceptions
(i)Employer securitiesSubsection (d)(16) does not apply to any transaction between a plan and a plan sponsor or its affiliates that involves the acquisition or sale of an employer security (as defined in section 407(d)(1)) or the acquisition, sale, or lease of employer real property (as defined in section 407(d)(2)).
(ii)Knowing prohibited transactionIn the case of any disqualified person, subsection (d)(16) does not apply to a transaction if, at the time the transaction is entered into, the disqualified person knew (or reasonably should have known) that the transaction would (without regard to this paragraph) constitute a prohibited transaction.
(C)Abatement of tax where there is a correctionIf a transaction is not treated as a prohibited transaction by reason of subsection (d)(16), then no tax under subsection (a) and (b) shall be assessed with respect to such transaction, and if assessed the assessment shall be abated, and if collected shall be credited or refunded as an overpayment.
(D)DefinitionsFor purposes of this paragraph and subsection (d)(16)—
(i)SecurityThe term security has the meaning given such term by section 475(c)(2) (without regard to subparagraph (F)(iii) and the last sentence thereof).
(ii)CommodityThe term commodity has the meaning given such term by section 475(e)(2) (without regard to subparagraph (D)(iii) thereof).
(iii)CorrectThe term correct means, with respect to a transaction, to undo the transaction to the extent possible, but in any case to make good to the plan or affected account any losses resulting from the transaction and to restore to the plan or affected account any profits made through the use of assets of the plan..
(c)Effective dateThe amendments made by this section shall apply to any transaction which the fiduciary or disqualified person discovers, or reasonably should have discovered, after the date of the enactment of this Act constitutes a prohibited transaction. 
 
